Citation Nr: 0624870	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  05-19 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a lung disability as 
secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1965 through 
September 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  


FINDINGS OF FACT

1.  The veteran's current lung disability, chronic 
obstructive pulmonary disease, is not related to his exposure 
to herbicides.

2.  The veteran's current lung disability was not incurred 
in, nor is it related to, any incidence of service.  


CONCLUSIONS OF LAW

1.  The veteran's lung disability is not one of the diseases 
for which service connection due to herbicide exposure is 
presumed.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309 
(2005).

2.  Chronic, obstructive pulmonary disease was not incurred 
in or related to any incidence of service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veteran's Claims Assistance Act of 2000 (VCAA), the 
VA is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence the VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran concerning this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection.  Thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

Prior to the initial adjudication of the veteran's claim, the 
RO mailed the veteran a letter in January 2004 that provided 
the notice required under the VCAA and the implementing 
regulation.  The RO notified the veteran of its duty to 
assist him in obtaining pertinent evidence and medical 
records to support the veteran's claim as well as requested 
that the veteran submit any supporting medical records from 
private treatment.  Additionally, the RO informed the veteran 
as to what the evidence must show to establish entitlement.  
The RO also requested that the veteran identify any relevant 
records and/or additional supporting information or evidence, 
and submit authorizations to the RO so that the RO could 
obtain the records or other evidence on his behalf.  The 
veteran was also, in essence, informed that he should submit 
any pertinent evidence that he had in his possession.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.
 
The Board notes that the veteran's service medical records, 
as well as numerous VA outpatient and private medical 
treatment reports are of record.  The veteran has not 
identified any other outstanding evidence and the Board is 
similarly unaware of any such evidence.  Therefore, the Board 
is satisfied that the RO has complied with the duty to assist 
requirements of the VCAA.

Thus the Board is satisfied that the originating agency 
properly processed the claim after providing the required 
notice and assistance, and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  
38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted 
by affirmative, though not necessarily conclusive, evidence 
to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. 
§ 3.307(d).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, type 2 diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The term "soft-tissue sarcoma" includes the following: 
adult fibrosarcoma, dermatofibrosarcoma protuberans, 
malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  For purposes of the presumption, the term 
"acute and subacute peripheral neuropathy" means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset. Id.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, even if 
a veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  See 38 U.S.C.A. § 1116(f).  

The United States Court of Appeals for the Federal Circuit 
has held that, even when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 
34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  The United States 
Court of Appeals for Veterans Claims has specifically held 
that the provisions set forth in Combee are applicable in 
cases involving Agent Orange exposure.  McCartt v. West, 
12 Vet. App. 164, 167 (1999).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for a disability that is 
proximately due to, or the result of, a service-connected 
disability.  38 U.S.C.A. § 3.310 (2005).  To establish 
entitlement to service connection on a secondary basis, there 
must be competent medical evidence of record establishing 
that a current disability is proximately due to, or the 
result of, a service-connected disability.  See Lantham v. 
Brown, 7 Vet. App. 359, 365 (1995).



History and Analysis

The veteran contends that his lung disability is a result of 
his exposure to Agent Orange in service.  

The veteran's service medical records can be summarized as 
follows.  Upon entrance examination in August 1965, a normal 
chest and lungs were noted.  The veteran also did not note 
any chest or lung problems on his August 1965 report of 
medical history.  Chest x-rays in July and August of 1967 
showed no significant abnormalities.  Examination upon 
separation in August 1968 noted a normal chest and lungs, and 
the veteran similarly did not report any abnormalities on his 
report of medical history in August 1968.  

The veteran submitted VA outpatient and private medical 
records in support of his claim which can be summarized as 
follows.  The veteran is currently diagnosed with obstructive 
pulmonary disease, experiences hypoxemia, dyspnea on 
exertion, and requires the use of oxygen on a daily basis.  
The first indication of the veteran's current disability is 
documented in a VA outpatient initial evaluation in April 
2002, where the examining physician noted dyspnea on exertion 
of an unknown etiology.  A progress note dated June 2002 
noted a history of shortness of breath and difficulty 
breathing which the veteran reported as beginning 4 months 
previously.  A treatment note dated November 2002 indicates 
that the veteran complained of shortness of breath and 
othropnea occurring for one year and worsening over the 
previous four months.  A CT scan of the chest taken in 
January 2003 indicated no pulmonary embolism, but did note 
persistent hypoxemia of unclear etiology and a nodular ground 
glass opacity in the right upper lobe.  In April 2003, the 
veteran was diagnosed with chronic obstructive pulmonary 
disease.

The record reflects that the veteran served in the Republic 
of Vietnam during the Vietnam era.  He is therefore presumed 
to have been exposed to Agent Orange.  38 U.S.C.A. § 1116(f).  

In reviewing the veteran's claim under the provisions 
pertaining to diseases presumptively associated with Agent 
Orange exposure, the Board notes that the record is devoid of 
any evidence of any of the presumptive diseases listed in 
Section 3.309(e), at any time during or after service.  The 
veteran has current diagnosis of chronic obstructive 
pulmonary disease, a condition that is not one of the 
presumptive conditions for Agent Orange exposure.  Moreover, 
the medical records submitted by the veteran have not 
provided any scientific data suggesting a link between the 
veteran's lung condition and his presumed exposure to 
herbicides in Vietnam.  Thus, the Board is precluded from 
further entertaining a potential grant of service connection 
for a lung condition under the provisions pertaining to 
presumptive service connection for diseases caused by Agent 
Orange exposure.

While the veteran is not entitled to service connection for a 
lung disorder as secondary to herbicide exposure, as 
discussed above, even when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 
34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  Combee v. Brown, 
34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  

While the veteran clearly has a current lung disability, 
there is no indication that the veteran's current disability 
is the result of any incident of service.  There is no 
objective medical evidence showing that the veteran 
complained of, or was treated for, any lung disability during 
service.  Furthermore, the veteran's lung disability was 
first documented in April 2002, with a history of onset being 
only four months prior to that date, and nearly 38 years 
after discharge from service.

Thus, the evidence does not show that the veteran's chronic 
obstructive pulmonary  disease is secondary to his exposure 
to herbicides while in service, nor does the evidence show 
that the veteran's chronic obstructive pulmonary  disease was 
incurred in, or related to, service.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that 




	(CONTINUED ON NEXT PAGE)


would give rise to a reasonable doubt in favor of the 
veteran, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Service connection for a lung disability, secondary to 
exposure to herbicides is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


